199 F.2d 940
52-2 USTC  P 9544
PUENTE et al.v.COMMISSIONER OF INTERNAL REVENUE.
No. 13239.
United States Court of Appeals Ninth Circuit.
Nov. 14, 1952.

Lafayette J. Smallpage, Stockton, Cal., Walter G. Schwartz, San Francisco, Cal., for petitioners.
Ellis N. Slack, Acting Asst. Atty. Gen., Helen Goodner, Carlton Fox, Joseph F. Goetten, Spec, Assts. to Atty. Gen., for respondent Commissioner of Internal Revenue.
Before HEALY, BONE and POPE, Circuit Judges.
PER CURIAM.


1
Petitioners seek to set aside an order of the Tax Court denying their claim that a loss sustained by them in the year 1945 on a foreclosure sale of their dairy herd and equipment used by them in the operation of their dairy business in 1944 and 1945 could be carried back to the taxable year under Sec. 122(d)(5) of the Internal Revenue Code, 26 U.S.C.A. § 122(d)(5).  They concede that the issue presented is substantially the same as that in the following cases which have been decided adversely to the taxpayers: Lazier v. United States, 8 Cir., 170 F.2d 521, 9 A.L.R.2d 324; Sic v. Commissioner, 8 Cir., 177 F.2d 469, certiorari denied 339 U.S. 913, 70 S.Ct. 572, 94 L.Ed. 1339; Merrill v. Commissioner, 2 Cir., 173 F.2d 310; Baruch v. Commissioner, 2 Cir., 178 F.2d 402; Pettit v. Commissioner, 5 Cir., 175 F.2d 195; and Smith v. United States, 6 Cir., 180 F.2d 357.


2
Petitioners have presented reasons why they think those cases were wrongly decided.  We have considered with care the petitioners' arguments.  They do not persuade us.  In our judgment the decisions cited were required by the terms of the section referred to.


3
The decision of the Tax Court is affirmed.